           Case 2:20-cv-01765-APG-EJY Document 15 Filed 12/22/20 Page 1 of 4




     JESSE SBAIH & ASSOCIATES, LTD.
1    Jesse M. Sbaih (#7898)
2    Ines Olevic-Saleh (#11431)
     The District at Green Valley Ranch
3    170 South Green Valley Parkway, Suite 280
     Henderson, Nevada 89012
4    Tel    (702) 896-2529
     Fax    (702) 896-0529
5    Email: jsbaih@sbaihlaw.com
6
     Attorneys for Plaintiff
7
                                    UNITED STATES DISTRICT COURT
8
                                          DISTRICT OF NEVADA
9
     PARNELL COLVIN,                                  Case No.: 2:20-cv-01765-APG-EJY
10

11                     Plaintiff,
     vs.
12
     M.J. DEAN CONSTRUCTION, INC.;                      PLAINTIFF’S REPLY IN SUPPORT OF
13   DOES I through X; AND ROE                        COUNTERMOTION FOR LEAVE TO AMEND
     CORPORATIONS XI–XX, INCLUSIVE,                             THE COMPLAINT
14
     inclusive;
15

16                     Defendant.

17
            COMES NOW Plaintiff Parnell Colvin (“Mr. Colvin” or “Plaintiff”), by and through his attorneys
18
     of record, Jesse Sbaih & Associates, Ltd., and hereby files this Reply in Support of his Countermotion
19
     for Leave to Amend the Complaint (ECF No. 12) (“Plaintiff’s Countermotion”).
20
                               MEMORANDUM OF POINTS AND AUTHORITIES
21
                                                         I.
22
             Fed.R.Civ.P. 15(a) provides that a “court should freely give leave when justice so requires.”
23
     The courts of this jurisdiction have acknowledged and embraced a “strong public policy permitting
24
     amendment.” Outdoor Systems, Inc. v. City of Mesa, 997 F.2d 604, 614 (9th Cir.1993).
25
             When analyzing propriety of a motion for leave to amend, presence of the following factors is
26
     examined: (1) bad faith; (2) undue delay; (3) prejudice to the opposing party; (4) futility of amendment;
27

28

                                                        1 of 4
          Case 2:20-cv-01765-APG-EJY Document 15 Filed 12/22/20 Page 2 of 4




1    and (5) whether the plaintiff has previously amended his complaint. 1 Bonin v. Calderon, 59 F.3d 815,

2    845 (9th Cir.1995). “The court must remain guided by ‘the underlying purpose of Rule 15 ... to facilitate

3    decision on the merits, rather than on the pleadings or technicalities.’” Lopez v. Smith, 203 F.3d 1122,

4             As demonstrated in Plaintiff’s Countermotion, all causes of action alleged by Mr. Colvin have

5    been alleged sufficiently, are proper, and are not subject to dismissal. However, in case this Honorable

6    Court disagrees, Mr. Colvin is seeking an opportunity to amend his Complaint to remedy any

7    deficiencies this Honorable Court may find.

8             In this instance, if Plaintiff was granted leave to amend his Complaint (if necessary), there is no

9    bad faith, no undue delay and no prejudice to Defendant as this matter is still in its infancy stages.
10   Also, Plaintiff did not previously amend his complaint. Finally, considering the propriety of Mr.

11   Colvin’s allegations, amending his complaint would not be futile.

12            Specifically, contrary to Defendant’s assertions, neither Mr. Colvin’s claim for Negligent

13   Infliction of Emotional Distress nor his claim for Negligent Hiring, Training and Supervision are

14   preempted by the Nevada Industrial Insurance Act as there is no causal relationship between Mr.

15   Colvin’s injury and the nature of his work at M.J. Dean. See Wood v. Safeway, Inc., 121 Nev. 724,

16   733, 121 P.3d 1026, 1032 (2005). Further, the facts giving rise to allegations by Mr. Colvin are

17   sufficient to maintain his causes of action for both negligent and intentional infliction of emotional

18   distress.

19            Also, contrary to Defendant’s downplay of the preposterousness of its behavior, Defendant’s

20   actions were extreme and outrageous to sustain Mr. Colvin’s claim for Intentional Infliction of

21   Emotional Distress.

22            In addition, Mr. Colvin has and can provide sufficient factual background to properly plead his

23   claim for Negligent Hiring, Training and Supervision. Plaintiff’s Complaint clearly describes that

24   despite M.J. Dean’s knowledge of Mr. Gutierrez’s repeated harassment of Mr. Colvin, it chose to retain

25

26   1
      In its Opposition, Defendant cites to Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) for a court’s
     discussion of the subject five (5) factors. However, Defendant’s reliance on Yourish is misguided because the language
27   Defendant cites refers to analysis of whether it is appropriate to dismiss a complaint as a sanction, not to assess propriety of
     an amendment of same.
28

                                                                  2 of 4
         Case 2:20-cv-01765-APG-EJY Document 15 Filed 12/22/20 Page 3 of 4




1    him as an employee which enabled him to deliver a final employment blow to Mr. Colvin by firing

2    him. Moreover, the Complaint lists other M.J. Dean employees which were implicated in M.J. Dean’s

3    despicable conduct and whose hiring, retention and supervision gives rise to Mr. Colvin’s allegations.

4           Finally, Mr. Colvin set forth the claims for Vicarious Liability/Respondeat Superior in a

5    separate cause of action in order to highlight the theory of liability implicating M.J. Dean. However,

6    if this Honorable Court considers that subject allegations should not be plead as a separate cause of

7    action, Plaintiff respectfully re-iterates his request for leave to amend his Complaint to plead Vicarious

8    Liability/Respondeat Superior as a theory of Defendant’s liability under the appropriate individual

9    causes of action.

10                                                      IV.

11                                                CONCLUSION
12          In keeping with the 9th Circuit’s strong public policy favoring amendment, Mr. Colvin hereby

13   respectfully requests that if this Honorable Court finds any deficiencies in Mr. Colvin’s allegations,

14   Mr. Colvin be permitted to cure any such deficiencies through an amendment of his Complaint.

15          DATED this 22nd day of December, 2020.
                                                            JESSE SBAIH & ASSOCIATES, LTD.
16

17                                                 By       _/s/ Ines Olevic-Saleh_______
                                                            Jesse M. Sbaih (#7898)
18                                                          Ines Olevic-Saleh (#11431)
                                                            The District at Green Valley
19                                                          170 South Green Valley Parkway, Suite 280
                                                            Henderson, Nevada 89012
20                                                                   Attorneys for Plaintiff
21

22

23

24

25

26

27

28

                                                        3 of 4
         Case 2:20-cv-01765-APG-EJY Document 15 Filed 12/22/20 Page 4 of 4




                                        CERTIFICATE OF SERVICE
1
            Pursuant to FRCP Rule 5(b), I certify that I am an employee of the law firm of Jesse Sbaih &
2
     Associates, Ltd., and that on this 22nd day of December, 2020, I caused PLAINTIFF’S REPLY IN
3
     SUPPORT OF COUNTERMOTION FOR LEAVE TO AMEND THE COMPLAINT to be served
4
     via electronic service to the following:
5

6           Martin A. Little, Esq.
7           Robert L. Rosenthal, Esq.
            Howard & Howard Attorneys PLLC
8           3800 Howard Hughes Pkwy, Suite 1000
            Las Vegas, NV 89169
9                  Attorneys for Defendant
10

11

12                                         _______/s/ Jennifer Davidson______________
                                           An employee of Jesse Sbaih & Associates, Ltd.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      4 of 4
